      Case 3:17-md-02777-EMC Document 527 Filed 02/11/19 Page 1 of 6



 1

 2

 3

 4

 5

 6

 7

 8                             IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
10                                     SAN FRANCISCO DIVISION
11

12    IN RE CHRYSLER-DODGE-JEEP                         Case No. 3:17-md-02777-EMC
      ECODIESEL® MARKETING, SALES
13    PRACTICES, AND PRODUCTS                           THE HONORABLE EDWARD M. CHEN
      LIABILITY LITIGATION
14
      This Document Relates to:
15                                                      ORDER GRANTING PRELIMINARY
      ALL CONSUMER AND RESELLER                         APPROVAL OF CLASS SETTLEMENT
16    DEALER ACTIONS                                    AND DIRECTION OF NOTICE UNDER
                                                        RULE 23(E)
17

18            Before the Court is Plaintiffs’ Motion for Preliminary Approval of Class Settlement and
19   Direction of Notice under Rule 23(e) (“Motion”).
20            WHEREAS, a proposed Class Action Settlement Agreement (the “Settlement”) has been
21   reached between Court-appointed Lead Counsel and the Plaintiffs’ Steering Committee (“PSC”)
22   on behalf of a defined proposed Settlement Class of certain current and former owners and lessees
23   of 2014-2016 Jeep Grand Cherokee and Ram 1500s with a 3.0 liter “EcoDiesel” engine (the
24   “Eligible Vehicles”), which resolves certain claims against Defendants pertaining to the Eligible
25   Vehicles listed below;
26            WHEREAS, the Fiat Chrysler Defendants also entered related agreements with the United
27   States Department of Justice (“DOJ”) on behalf of the Environmental Protection Agency
28   (“EPA”), and the State of California by and through the California Air Resources Board
                                                                 ORDER GRANTING PRELIMINARY APPROVAL OF
      1682582.1                                                                        CLASS SETTLEMENT
                                                                               CASE NO. 3:17-MD-02777-EMC
      Case 3:17-md-02777-EMC Document 527 Filed 02/11/19 Page 2 of 6



 1
     (“CARB”) and California’s Office of the Attorney General (“CA AG”);
 2
              WHEREAS, the Court, for the purposes of this Order, adopts all defined terms as set forth
 3
     in the Settlement;
 4
              WHEREAS, this matter has come before the Court pursuant to Plaintiffs’ Motion for
 5
     Preliminary Approval of the Class Action Settlement and Direction of Notice Under Fed. R. Civ.
 6
     P. 23(e) (the “Motion”);
 7
              WHEREAS, Defendants do not oppose the Court’s entry of the proposed Preliminary
 8
     Approval Order;
 9
              WHEREAS, the Court finds that it has jurisdiction over the Action and each of the Parties
10
     for purposes of settlement and asserts jurisdiction over the Settlement Class Representatives for
11
     purposes of considering and effectuating this Settlement;
12
              WHEREAS, the Court held a Preliminary Approval Hearing on January 23, 2019; and
13
              WHEREAS, this Court has considered all of the presentations and submissions related to
14
     the Motion and, having presided over and managed these MDL proceedings as Transferee Judge,
15
     since the April 2017 Transfer Order, with the facts, contentions, claims and defenses as they have
16
     developed in these proceedings, and is otherwise fully advised of all relevant facts in connection
17
     therewith.
18
              IT IS HEREBY ORDERED AS FOLLOWS:
19
     I.       PRELIMINARY APPROVAL OF THE CLASS ACTION SETTLEMENT:
20
              1.     The proposed Settlement appears to be the product of intensive, thorough, serious,
21
     informed, and non-collusive negotiations overseen by the Court-appointed Special Master
22
     Kenneth Feinberg; has no obvious deficiencies; does not improperly grant preferential treatment
23
     to the Settlement Class Representatives or segments of the Class; and appears to be fair,
24
     reasonable, and adequate, such that notice of the Settlement should be directed to the Class
25
     Members, and a Final Approval Hearing should be set.
26
              2.     Accordingly, the Motion is GRANTED.
27

28
                                                                 ORDER GRANTING PRELIMINARY APPROVAL OF
      1682582.1                                      -2-                               CLASS SETTLEMENT
                                                                               CASE NO. 3:17-MD-02777-EMC
      Case 3:17-md-02777-EMC Document 527 Filed 02/11/19 Page 3 of 6



 1   II.      THE CLASS, CLASS REPRESENTATIVES, AND CLASS COUNSEL
 2            3.     “Class” or “Settlement Class” means, for purposes of this Class Action Settlement

 3   only, a nationwide class, including Puerto Rico, of all Persons (this includes individuals who are

 4   United States citizens, residents, or United States military, or diplomatic personnel that are living

 5   or stationed overseas, as well as entities) who (1) on January 12, 2017 owned or leased a Ram

 6   1500 or Jeep Grand Cherokee 3.0-liter diesel vehicle in the United States or its territories; or who

 7   (2) between January 12, 2017 and the Claim Submission Deadline for Eligible Owners and

 8   Eligible Lessees become the owner or lessee of an Eligible Vehicle in the United States or its

 9   territories; or who (3) own or lease an Eligible Vehicle in the United States or its territories at the

10   time of participation in the Repair Program. The Class includes automobile dealers who are not

11   Authorized Dealers and who otherwise meet the definition of the Class. The following entities

12   and individuals are excluded from the Class:

13                   (a)     Owners or lessees who acquired an Eligible Vehicle after January 12, 2017,

14   and transferred ownership or terminated their lease before April 1, 2019;

15                   (b)     Owners or lessees who acquired an Eligible Vehicle after January 12, 2017,

16   and transferred ownership or terminated their lease after April 1, 2019, as a result of a total loss,

17   but before the Claim Submission Deadline for Eligible Owners and Eligible Lessees;

18                   (c)     Owners who acquired an Eligible Vehicle on or before January 12, 2017,

19   and transferred ownership after January 10, 2019, but before April 1, 2019, unless ownership was

20   transferred as a result of a total loss;

21                   (d)     Lessees who leased their Eligible Vehicles on or before January 12, 2017,

22   acquire ownership after January 10, 2019, and transfer ownership before the AEM is performed

23   on the Eligible Vehicle;

24                   (e)     Owners whose Eligible Vehicle is not Registered in the United States as of

25   the date the AEM is performed;

26                   (f)     Defendants’ officers, directors and employees; Defendants’ affiliates and

27   affiliates’ officers, directors and employees; their distributors and distributors’ officers, directors

28   and employees; and Authorized Dealers and Authorized Dealers’ officers and directors;

                                                                    ORDER GRANTING PRELIMINARY APPROVAL OF
      1682582.1                                        -3-                                CLASS SETTLEMENT
                                                                                  CASE NO. 3:17-MD-02777-EMC
      Case 3:17-md-02777-EMC Document 527 Filed 02/11/19 Page 4 of 6



 1
                    (g)     Judicial officers and their immediate family members and associated court
 2
     staff assigned to this case; and
 3
                    (h)     All those otherwise in the Class who or which timely and properly exclude
 4
     themselves from the Class as provided in this Class Action Agreement.
 5
              4.    The Plaintiffs’ Lead Counsel and members of the Plaintiffs’ Steering Committee
 6
     who were appointed by the Court in Pretrial Order No. 3 on June 19, 2017, have applied for
 7
     appointment as Settlement Class Counsel, and the proposed Settlement Class Representatives,
 8
     named as Plaintiffs in the earlier-filed Second Amended Consolidated Consumer Class Action
 9
     Complaint, are listed in Exhibit F to the Motion.
10
     III.     PRELIMINARY FINDINGS
11
              5.    The Court finds that it will likely be able to approve, under Rule 23(e)(2), the
12
     proposed Settlement Class as defined above, consisting of current and former owners and lessees
13
     of approximately 100,000 identifiable Eligible Vehicles.
14
              6.    The Court furthermore finds that it will likely be able to certify the class for
15
     purposes of judgment on the proposal, because the Settlement Class likely meets the numerosity
16
     requirement of Rule 23(a)(1), as well as the commonality and predominance requirements of Rule
17
     23(a)(2) and (b)(3).
18
     IV.      NOTICE TO CLASS MEMBERS
19
              7.    Under Rule 23(c)(2), the Court finds that the content, format, and method of
20
     disseminating Notice, as set forth in the Motion, the Declaration of Steven Weisbrot filed on
21
     January 10, 2019, the Supplemental Weisbrot Declaration filed on February 8, 2019, and the
22
     Amended Settlement Agreement and Release, including direct First Class mailed notice to all
23
     known Class Members and an extensive and targeted publication campaign, is the best notice
24
     practicable under the circumstances and satisfies all requirements provided in Rule 23(c)(2)(B)
25
     and due process. The Court approves such notice, and hereby directs that such notice be
26
     disseminated in the manner set forth in the proposed Settlement Agreement to Class Members
27
     under Rule 23(e)(1).
28
                                                                  ORDER GRANTING PRELIMINARY APPROVAL OF
      1682582.1                                      -4-                                CLASS SETTLEMENT
                                                                                CASE NO. 3:17-MD-02777-EMC
      Case 3:17-md-02777-EMC Document 527 Filed 02/11/19 Page 5 of 6



 1   V.       SCHEDULE AND PROCEDURES FOR DISSEMINATNIG NOTICE, FILING
              CLAIMS, REQUESTING EXCLUSION FROM THE CLASS, FILING
 2            OBJECTIONS TO THE CLASS ACTION SETTLEMENT, AND FILING THE
              MOTION FOR FINAL APPROVAL
 3

 4
                  Proposed Date       Court Adopted Date       Event
 5                                    (if altered)
                  January 10, 2019    January 10, 2019         Settlement Class Representatives
 6                                                             file Motion for an Order
                                                               Approving Notice
 7

 8                January 23, 2019    January 23, 2019         Hearing on Motion for an Order
                                                               Approving Notice
 9

10
                  January 24, 2019    February 13, 2019        Class Notice Program begins
11

12                February 25, 2019 March 11, 2019             Motions for Final Approval and
                                                               Attorneys’ Fees and Expenses filed
13

14                April 1, 2019       April 15, 2019           Objection and Opt-Out Deadline
15
                  April 22, 2019      April 25, 2019           Reply Memoranda in Support of
16                                                             Final Approval and Fee/Expense
                                                               Application filed
17

18                April 29, 2019 –    May 3, 2019              Final Approval Hearing.
                  May 3, 2019
19

20                Date of entry of    ____________, 2019       Claims Period Begins
                  Final Approval
21                Order and US-CA
                  Consent Decree
22

23

24   VI.      FINAL APPROVAL HEARING

25            8.        The Final Approval Hearing shall take place on May 3, 2019 at 10:00 a.m. at the

26   United States District Court for the Northern District of California, United States Courthouse, 450

27   Golden Gate Avenue, San Francisco, California 94102, before the Honorable Edward M. Chen, to

28   determine whether the proposed Class Settlement is fair, reasonable, and adequate, whether it

                                                                  ORDER GRANTING PRELIMINARY APPROVAL OF
      1682582.1                                          -5-                            CLASS SETTLEMENT
                                                                                CASE NO. 3:17-MD-02777-EMC
      Case 3:17-md-02777-EMC Document 527 Filed 02/11/19 Page 6 of 6



 1
     should be finally approved by the Court, and whether the Released Claims should be dismissed
 2
     with prejudice under the Settlement and the Notice Program.
 3
     VII.     OTHER PROVISIONS
 4
              9.    Plaintiffs’ Lead Counsel and the members of the PSC are hereby appointed as
 5
     Settlement class counsel under rule 23(g)(3) (“Class Counsel”). Settlement Class Counsel and
 6
     Defendants are authorized to take, without further Court approval, all necessary and appropriate
 7
     steps to implement the Settlement, including the approved Notice Program.
 8
              10.   The deadlines set forth in this Preliminary Approval Order, including, but not
 9
     limited to, adjourning the Final Approval Hearing, may be extended by Order of the Court, for
10
     good cause shown, without further notice to the Class Members, except that notice of any such
11
     extensions shall be included on the Settlement Website. Class Members should check the
12
     Settlement Website regularly for updates and further details regarding extensions of these
13
     deadlines. Exclusions and Objections must meet the deadlines and follow the requirements set
14
     forth in the approved notice in order to be valid.
15
              11.   Class Counsel and Defendants’ Counsel are hereby authorized to use all
16
     reasonable procedures in connection with approval and administration of the Settlement that are
17
     not materially inconsistent with the Preliminary Approval Order or the Class Action Settlement,
18
     including making, without further approval of the Court, minor changes to the Settlement, to the
19
     form or content of the Class Notice, or to any other exhibits that the Parties jointly agree are
20
     reasonable or necessary.
21
              12.   The Court shall maintain continuing jurisdiction over these proceedings for the
22
     benefit of the Class as defined in this Order.
23
              IT IS SO ORDERED.
24

25
     DATED: February 11, 2019                         ________________________________________
26                                                    THE HONORABLE EDWARD M. CHEN
                                                      UNITED STATES DISTRICT JUDGE
27

28
                                                                  ORDER GRANTING PRELIMINARY APPROVAL OF
      1682582.1                                        -6-                              CLASS SETTLEMENT
                                                                                CASE NO. 3:17-MD-02777-EMC
